Citation Nr: 0834236	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder 
involving depression and anxiety with panic attacks. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served in the United States Army Reserves on 
active duty for training (ACDUTRA) from January 4, 1979, to 
February 23, 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama - 
which denied the veteran's petition to reopen his previously 
declined, unappealed claim for service connection for a 
psychiatric disorder involving depression and anxiety with 
panic attacks. 

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In a prior, unappealed June 2003 decision, the Board denied 
the veteran's claim for service connection for a psychiatric 
disorder because there was no medical evidence showing this 
disorder was incurred during his ACDUTRA service.  Since he 
did not appeal that prior decision, it is final and binding 
on him based on the evidence then of record, meaning that it 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. § 20.1100 
(2007).

In May 2004, the veteran filed a petition to reopen his claim 
for service connection for a psychiatric disorder on the 
basis of new and material evidence.  See 38 C.F.R. § 3.156.  
The RO denied his petition in the October 2004 decision 
at issue, and this appeal ensued.

In June 2004, before denying the petition to reopen his 
claim, the RO had sent the veteran a letter meant to comply 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 and at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Unfortunately, however, this letter does not comply with the 
notice requirements for new-and-material-evidence claims, in 
particular, as discussed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In Kent, the Court held that VA must look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element, or elements, required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).  Therefore, the question of what constitutes 
new and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Since he has not received this required notice, the AMC must 
send the veteran another letter to comply with Kent.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran and his 
representative a letter providing 
notification required by the VCAA and 
Kent regarding reopening the claim for 
service connection for a psychiatric 
disorder.  In particular, the letter must 
clearly set forth (i) the basis of the 
prior denial of the claim in the Board's 
June 2003 decision, (ii) that new and 
material evidence is needed to reopen the 
claim and warrant further consideration 
of the underlying merits, and (iii) 
indicate the type of evidence needed to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, e.g., evidence that the 
veteran's psychiatric disorder was 
incurred during his ACDUTRA military 
service.  

2.  After giving the veteran and his 
representative an opportunity to respond 
with additional supporting evidence, make 
another determination of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for a psychiatric disorder involving 
depression and anxiety with 
panic attacks.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




